UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                               No. 01-4028
PRINCE LINTON,
                 Defendant-Appellant.
                                        
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-97-22)

                        Submitted: July 31, 2001

                       Decided: September 5, 2001

     Before WILKINS, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Samuel J. Davis, John M. Purcell, DAVIS & DAVIS, Union Town,
Pennsylvania, for Appellant. Patrick M. Flatley, United States Attor-
ney, Robert H. McWilliams, Jr., Assistant United States Attorney,
Sharon L. Potter, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.
2                       UNITED STATES v. LINTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Prince Linton pled guilty in 1997 to aiding and abetting the distri-
bution of .24 grams of crack cocaine, 21 U.S.C.A. § 841(a) (West
1999). He failed to appear for sentencing. Almost three years later, as
authorities were about to arrest him, Linton turned himself in. He was
sentenced in December 2000 to a term of 240 months imprisonment.
Linton appeals his sentence, alleging that the district court erred in
determining the quantity of crack attributable to him, in relying on
information in the presentence reports of his co-defendants, and in
making a two-level adjustment for aggravated role under U.S. Sen-
tencing Guidelines Manual § 3B1.1(c) (2000). Linton has also moved
for leave to file a pro se supplemental brief raising additional issues,
and has filed a pro se petition for emergency relief seeking to correct
the record on appeal.* We grant leave to file the pro se brief, deny
the petition for emergency relief, and affirm.

   At Linton’s sentencing hearing, the government presented testi-
mony from most of his co-defendants who had been scheduled to tes-
tify at his initial sentencing in 1997. However, their testimony
differed markedly from statements they had given to investigators and
before the grand jury three years earlier. The district court referred to
the presentence reports of several witnesses to remind them of the
amount of crack to which they themselves had stipulated when they
were sentenced. Nonetheless, their testimony remained vague as to

  *Three months before Linton was sentenced, the government notified
his attorney that "drug-related evidence" offered against him and other
defendants would be retested because of inconsistencies discovered in
the procedure used at the original laboratory. The issue was not raised at
Linton’s sentencing. He now seeks to have the substance offered against
him retestd independently. In light of Linton’s guilty plea to crack distri-
bution and failure to challenge the drug type below, we do not find that
the petition should be granted.
                       UNITED STATES v. LINTON                        3
Linton’s involvement, and they professed to recall dealing with only
small amounts of crack. The district court continued sentencing and
asked the probation officer to look into the possibility that the wit-
nesses had been intimidated. At a second hearing, the probation offi-
cer reported that none of the witnesses admitted to receiving any
direct threats or intimidation, but that a number of them said they felt
distinctly uncomfortable giving testimony against Linton because
they feared repercussions to themselves or their families. The district
court decided that testimony of all but one witness at the first hearing
was unreliable. The court determined the quantity of crack attribut-
able to Linton by relying on the testimony of the one reliable witness,
examining the grand jury testimony of two witnesses, and the debrief-
ing statements of two witnesses. The court determined that Linton
was responsible, for sentencing purposes, for 423.1 grams of crack.

   Linton contends that the court failed to rely on the most reliable
evidence, that is, the sworn testimony of the witnesses at the sentenc-
ing hearing. He further asserts that the district court’s estimation of
the drug quantity is too speculative to be affirmed. However, the court
determined that the witnesses’ testimony was not credible. We find
no error in the court’s decision to resort to other evidence it deemed
more reliable. To resolve disputed issues at sentencing, the district
court may consider any relevant information that has "sufficient indi-
cia of reliability to support its probable accuracy." USSG § 6A1.3. To
protect the defendant’s right to be sentenced on accurate information,
he must be afforded the opportunity to rebut or explain hearsay evi-
dence that he claims is erroneous. United States v. Helton, 975 F.2d
430, 434 (7th Cir. 1992).

   Linton cannot claim that he did not have access to the grand jury
testimony and debriefing statements considered by the court, or that
he had no opportunity to explain or rebut the information. Moreover,
the sentencing guidelines permit the district court to estimate the drug
quantity when there has been no seizure of drugs or when the amount
seized does not reflect the scale of the offense. USSG § 2D1.1, cmt.
n.12.

  Linton also challenges the district court’s use of his co-defendants’
presentence reports. As previously mentioned, the sentencing court
may not rely on factual information from sources not disclosed to the
4                      UNITED STATES v. LINTON
defendant. Helton, 975 F.2d at 434. To do so would deprive the
defendant of his opportunity to explain and rebut any claimed errors
in the information. See also United States v. Smith, 13 F.3d 860, 867
(5th Cir. 1994) (holding that sentencing court may not adopt facts
from co-defendant’s presentence report that was not disclosed to
defendant). However, in this case, the district court did not use the
presentence reports in such a manner. The court used them simply to
test the credibility of the witnesses testifying under oath. In determin-
ing Linton’s relevant conduct, the court relied on other information
from sources available to Linton.

   Linton also contests the district court’s determination that he had
an aggravated role in the offense. We find that the court did not
clearly err in finding that Linton, who regularly packaged and sup-
plied a significant quantity crack to at least five crack dealers over at
least six months, had a leadership role. United States v. Engleman,
916 F.2d 182, 184-85 (4th Cir. 1990).

   We therefore affirm the sentence. We grant Linton’s motion for
leave to file a pro se supplemental brief. We deny his motion for
emergency relief. We have considered the issues raised by Linton in
his pro se supplemental brief and find them to be without merit. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED